DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 - the term “a upward direction” in claim 1 is a relative term which renders the claim indefinite. The term “upward direction” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, the direction at which the segments extend changes with the orientation of the tool.
	Claim 2 - the term “downward” in claim 2 is a relative term which renders the claim indefinite. The term “downward” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, the direction indicated by “downward” changes with the orientation of the tool.
	In line 1, “the stem” lacks antecedent basis.

Claim 7 - the term “an upward direction” in claim 7 is a relative term which renders the claim indefinite. The term “upward direction” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, the direction at which the segments extend changes with the orientation of the tool.
	Claim 8 - the term “downward” in claim 8 is a relative term which renders the claim indefinite. The term “downward” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, the direction indicated by “downward” changes with the orientation of the tool.
	In line 1, “the stem” lacks antecedent basis.

Claim 13 - in line 1, “the shield portion” lacks antecedent basis.
Claim 14 - in line 1, “the shield portion” lacks antecedent basis.

Claim 15 - the term “a upward direction” in claim 15 is a relative term which renders the claim indefinite. The term “upward direction” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, the direction at which the segments extend changes with the orientation of the tool.
	In lines 6-7, “the shield shield”, “the vaginal canal” line 27, “the cervical OS” line 28, “the cervical canal or uterine cavity” line 29 and “the cervical canal” line 31 lack antecedent basis.
	
Claim 19 - in line 6, “to for” is unclear, --to form-- should be considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)1() as being anticipated by Markley(3,063,455).
Claim 1 - Markley teaches a medical positioning tool including a handle -16-having a proximal end(at -16-) and a distal end at -14-; a bracket -12- further comprising a bottom segment, at the connection of -12- and -20- attached to two opposing spaced apart segments -20- extending in a upward direction therefrom; and a stem portion, unnumbered between -14- and the connection of -12- and -20-; wherein the stem portion connects the distal end of the handle to the bracket.
Claim 2 - Markley teaches the stem curves downward from the bracket to the distal end of the handle.
Claim 3 - Markley teaches the opposing spaced apart segments -20- are linear when viewed from the side as shown in the left portion of figure 2.  Further, at least a portion of the proximal and distal ends of elements -20- are also linear.
 	Claim 4 - Markley teaches curvilinear spaced apart segments -20-, see figure 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markley as applied to claim 1 above and in view of Dunaway(5,931,843).
	Markley teaches a hemostat tool as claimed but does not set forth the material from which the tool is made. 
Dunaway teaches a hemostat formed from stainless steel, column 2 lines 35-39.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to select stainless steel for the undisclosed material of the hemostat of Markley as suggested by Dunaway as a selection from a limited list of suitable materials as set forth in Dunaway.  Such a combination provides a predictable result of the hemostat of Markley made from stainless steel and have a high expectation of success because stainless steel in known to be used to make hemostats as taught by Dunaway.
It is the position of the office that stainless steel has flexible properties and rigid properties, claim 5 and 6 do not set forth any limits to the flexible or rigid properties.


Allowable Subject Matter
Claims 7-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest an artificial insemination system including the combination of the cervical plug, positioning tool and catheter as set forth in claim 7.
The prior art does not teach or fairly suggest an artificial insemination method  including providing cervical plug, positioning tool and catheter and using the provided apparatus to introduce a semen sample into the cervical canal and then removing the catheter by holding cervical plug with the positioning tool and applying resistance to the second surface of the shield while the catheter is removed. as set forth in claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 4,356,817, teaches a tool for inserting a vaginal product but does not teach the two spaced apart segments extending away from the bottom segment.
	US Patent 406,538 teaches a tool have the shape of the claimed device.
	US Patent 5,536,243 teaches an insemination system but does not teach a placement tool as claimed.
US Patent Application Publication 2011/0152606 teaches an insemination system, including a plug and catheter but does not teach a placement tool as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/           Primary Examiner, Art Unit 3791